Exhibit 10.67

 

IP Security Agreement

 

Grant of Security Interest Agreement



in United States Patents and Trademarks

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Gopher Protocol Inc., a Nevada corporation (“Grantor”),
having its place of business at 2500 Broadway, Suite F-125, Santa Monica, CA
90404, hereby grants to Discover Growth Fund, LLC, a U.S. Virgin Islands limited
liability company (“Grantee”), having its place of business at 5330 Yacht Haven
Grande, Suite 206, St. Thomas, VI 00802, a security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Patent and Trademark Collateral”), whether presently existing or hereafter
arising or acquired:

 

(i) each United States patent and patent application, including each patent and
patent application referred to on Schedule A hereto;

 

(ii) each United States trademark, trademark registration and trademark
application, and all of the goodwill of the business connected with the use of,
and symbolized by, each trademark, trademark registration and trademark
application, including each trademark, trademark registration and trademark
application referred to in Schedule B hereto;

 

(iii) all products and proceeds of the foregoing, including any claim by the
Grantor against third parties for past, present or future infringement of any
Patent, or past, present or future infringement or dilution of any trademark or
trademark registration, including any patent or trademark listed on Schedule A
or Schedule B hereto, or for injury to the goodwill associated with any
trademark or trademark registration.

 

THIS GRANT is granted pursuant to the security interests granted to the Grantee
in the Securities Purchase Agreement between the Grantor and the Grantee dated
December 3, 2018, as amended, modified or supplemented from time to time (the
“Purchase Agreement”).

 

THIS GRANT has been granted in conjunction with the security interest granted to
the Grantee under the Purchase Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are without prejudice to,
and are in addition to those set forth in the Purchase Agreement, all terms and
provisions of which are incorporated herein by reference as though set forth in
full herein. In the event that any provisions of this Grant of Security Interest
Agreement are deemed to conflict with the Purchase Agreement, the provisions of
the Purchase Agreement shall govern.

 

THIS GRANT shall terminate and be of no force and effect immediately upon the
complete fulfilment of all of the Obligations (as defined under the Purchase
Agreement.

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Grant of Security
Interest Agreement as of the date first above stated.

 



Grantor:         GOPHER PROTOCOL INC.         By:     Name: Douglas Davis  
Title: Interim Chief Executive Officer  

      Grantee:         DISCOVER GROWTH FUND, LLC         By:    



Name:    



Title:    

 



 2

 

 

Schedule A: Patents and Patent Applications

 

Title App. No. Country Filing Date Status / Deadline Patent No. Issue Date
System and method for scheduling trucking service, according to demand, at the
customer’s or any other location using smartphone application and/or internet
web site 62/124,320 US December 15, 2014 Expired N/A N/A System and method for
scheduling categorized delivery and/or service, according to demand, to
customer’s location based on smartphone and web site software application
62/176,933 US March 3, 2015 Expired and Converted to Electronic Circuit
Non-provisional and PCT N/A N/A System and method for finding possible bartering
partners in both two-party and multi-party scenarios via smartphone/mobile
device application 14/545,577 US May 26, 2015 Abandoned N/A N/A System and
method for scheduling gasoline or diesel fill, according to demanding, at the
customer’s location 62/231,405 US July 6, 2015 Expired and Converted to
Electronic Circuit Non-provisional and PCT N/A N/A

 



 3

 

 

Electronic circuit or microchip with a secured BIOS system, with ROM and RAM
memory, working with smartphone software application and 62/282,593 US August 6,
2015 Expired and Converted to Electronic Circuit Non-provisional and PCT N/A N/A
System and method for power saving/reduction within integrated circuits
62/282,808 US August 13, 2015 Expired N/A N/A System and method for overseeing
and monitoring user’s computerized activity to define privacy level 62/283,915
US September 16, 2015 Expired N/A N/A System, method and computer program for
remote disablement and enablement of mobile devices 62/284,353 US September 28,
2015 Expired and Converted to Electronic Circuit Non-provisional and PCT N/A N/A
System, method and computer program for real time emergency communication,
beacon, location identification and tracking for mobile devices 62/284,458 US
October 1, 2015 Expired and Converted to Electronic Circuit Non-provisional and
PCT N/A N/A System, method and a computer program for automatic and motion
activity detection, activation or deactivation airplane mode for mobile devices
62/284,744 US October 8, 2015 Expired and Converted to Electronic Circuit
Non-provisional and PCT N/A N/A

 



 4

 

 

Monolithic multi-dimensional integrated circuits (ICs) on both sides of
electronic board including utilization of all package’s planes 62/284,880 US
October 13, 2015 Expired N/A N/A System, method and software for mobile database
manage and sharing over private, secured network, in real time 62/284,884 US
October 13, 2015 Expired N/A N/A Method, system and computer software for
advertisement using symbols as characters interface 62/285,055 US October 19,
2015 Expired N/A N/A Monolithic, multi-dimensional, multi-plane, memory
structure for integrated circuits 62/285,443 US October 30, 2015 Expired N/A N/A
Automatic, characterized and prioritized consolidation of different credit cards
into one card method, point of sale, smartphone applications and computer
software 62/285,996 US November 26, 2015 Expired N/A N/A Electronic circuit
within a sticky patch package for global tracking that is working with mobile
software application and other electronic circuits on a separate, secured,
private network 62/387,789 US January 6, 2016 Expired and Converted to Tracking
Devices Non-provisional and PCT N/A N/A

 



 5

 

 

ELECTRONIC CIRCUITS FOR SECURE COMMUNICATIONS AND ASSOCIATED SYSTEMS AND METHODS
15/015,441 US February 4, 2016 Pending N/A N/A ELECTRONIC CIRCUITS FOR SECURE
COMMUNICATIONS AND ASSOCIATED SYSTEMS AND METHODS PCT/US2016/016522 PCT February
4, 2016 Expired and Entered National Phase in Europe N/A N/A SYSTEM AND METHOD
FOR POWER SAVING/REDUCTION WITH INTEGRATED CIRCUITS 62/360,525 US July 11, 2016
Expired N/A N/A ELECTRONIC CIRCUITS FOR SECURE COMMUNICATIONS AND ASSOCIATED
SYSTEMS AND METHODS 16759244.3 EP September 29, 2017 Pending N/A N/A TRACKING
DEVICES, SYSTEMS AND METHODS USING PATCH PACKAGES WITH EMBEDDED ELECTRONIC
CIRCUITS 15/344,619 US November 7, 2016 Granted 10,021,522 July 10, 2018

 



 6

 

 

TRACKING DEVICES, SYSTEMS AND METHODS USING PATCH PACKAGES WITH EMBEDDED
ELECTRONIC CIRCUITS PCT/US16/060763 PCT November 7, 2016 Expired and Entered
National Phase in Europe N/A N/A TRACKING DEVICES, SYSTEMS AND METHODS USING
PATCH PACKAGES WITH EMBEDDED ELECTRONIC CIRCUITS 16884138.5 EP July 3, 2018
Pending N/A N/A TRACKING DEVICES, SYSTEMS AND METHODS USING PATCH PACKAGES WITH
EMBEDDED ELECTRONIC CIRCUITS 16/028,449 US July 6, 2018 Pending N/A N/A GOPHER
RADIO TOKEN 62/631,007 US February 15, 2018 Pending and Converted to GRT
Non-provisional N/A N/A SYSTEMS AND METHOD OF CONVERTING ELECTRONIC
TRANSMISSIONS INTO DIGITAL CURRENCY 16/008,069 US June 14, 2018 Pending N/A N/A

 



 7

 

 

System, method and software application for mobile database management and
sharing over private, secured network, in real time 62/676,393 US May 25, 2018
Pending and Converted to Mobile Database Sharing Non-provisional N/A N/A SYSTEMS
AND METHODS OF MOBILE DATABASE MANAGEMENT AND SHARING 16/155,093 US October 9,
2018 Pending N/A N/A MONOLITHIC, MULTI-DIMENSIONAL, MULTI-PLANE, MEMORY
STRUCTURE FOR INTEGRATED CIRCUITS 62/732,026 US September 17, 2018 Pending N/A
N/A MONOLITHIC MULTI-DIMENSIONAL INTEGRATED CIRCUITS (ICS) ON BOTH SIDES OF
ELECTRONIC BOARD INCLUDING UTILIZATION OF ALL PACKAGE’S PLANES 62/732,023 US
September 17, 2018 Pending N/A N/A

 



 8

 

 

Schedule B: Trademarks

 

Mark App. No. Country Filing Date Status / Deadline Goods/Services/Classes Reg.
No. / Reg. Date GOPHERINSIGHT 86/737,146 US August 26, 2015 Pending Chip
carriers, etc., in Class 9 N/A FRIENDINME 86/755,543 US September 14, 2015
Pending Software from mobile phones, etc., in Class 9 N/A GOPHERNET 86/811,422
US November 5, 2015 Pending Communications software for connecting microchips,
etc., in Class 9 N/A PUZPIX 87/12,1137 US July 29, 2016 Registered Game
software, etc., in Class 9 5,356,006 / December 12, 2017 GOPH GOPHER PROTOCOL
(and Design) 87/927,131 US May 18, 2018 Pending Software for mobile phones,
microchips, etc., in Class 9 N/A G-MONEY 88/132,574 US September 26, 2018
Pending Providing digital currency or digital token, in Class 36 N/A G-CASH
88/132,592 US September 26, 2018 Pending Providing digital currency or digital
token, in Class 36 N/A

 



 9